In a proceeding under article 78 of the Civil Practice Act to review a determination of the chief building inspector of the town of Hempstead, which revoked a building permit, it appears that the permit was issued for the construction of stores in a business district under the local zoning ordinance, that in reliance on the permit respondents staked and cleared their land and excavated trenches therein for constructing footings, and entered into contracts for architects’ services and building construction. Under date of October 24, 1952, the chief building inspector attempted to revoke the permit. Thereafter, the local zoning ordinance was amended so as to place respondents’ property in a residence district, in which stores may not be constructed. After trial at Special Term, the determination was annulled and the building permit was ordered to be reinstated. The chief building inspector and the town of Hemp-stead, building department, appeal from the final order entered thereon and bring up for review an intermediate order dated January 13, 1953, directing that a hearing be had to determine whether respondents acquired a vested right *708under the permit, prior to its revocation, which was affected by the change in zoning. Appellants contend that the losses incurred by respondents, in reliance on the building permit, were not sufficiently substantial to create any vested rights under the permit, and that under section 1285 of the Civil Practice Act the court is without jurisdiction of this proceeding, inasmuch as an adequate review may be obtained before the local board of appeals. Orders unanimously affirmed, with one bill of $50 costs and disbursements. No opinion. Present — Nolan, P. J., Carswell, Adel, Wenzel and Schmidt, JJ.